                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 DEREK D. FINGERS,

                      Petitioner,

                     v.                           CAUSE NO.: 3:19-CV-020-JD-MGG

 WARDEN,

                     Respondent.

                                    OPINION AND ORDER

       Derek D. Fingers, a prisoner without a lawyer, filed a supplement to his habeas

corpus petition. At this stage of the proceedings, “a party may amend its pleading only

with the opposing party’s written consent or the court’s leave. The court should freely

give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Reasons for finding that

leave should not be granted include undue delay, bad faith or dilatory motive on the

part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the

amendment, [and] futility of amendment.” Airborne Beepers & Video, Inc. v. AT & T

Mobility LLC, 499 F.3d 663, 666 (7th Cir. 2007) (quotation marks and citation omitted).

Although Fingers did not have the court’s leave to amend his petition, the proposed

supplement will be construed as including such a request and considered accordingly.

       As an initial matter, the Local Rules provide that parties seeking to amend a

petition must submit a copy of the proposed amended petition in its entirety, and they

also prohibit parties from amending the petition in a piecemeal fashion. N.D. Ind. L.R.
15-1. Because Fingers has attempted to amend his petition in a piecemeal manner, it

violates the Local Rules and will be denied for that reason.

       Moreover, the court notes that allowing Fingers to proceed on the proposed

additional claim would be futile. In the proposed supplement, Fingers asserts that his

rights under the First and Fourteenth Amendment were violated because he was not

provided with an avenue for challenging prison disciplinary proceedings in State court.

However, the Constitution does not require States to provide inmates with a grievance

process or with post-conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551, 557

(1987) (no constitutional right to post-conviction relief); Owens v. Hinsley, 635 F.3d 950,

953 (7th Cir. 2011) (no constitutional right to a grievance process). Moreover, the right to

challenge disciplinary findings in State court is not listed among the requirements for

procedural due process for prison disciplinary proceedings enumerated in Wolff v.

McDonnell, 418 U.S. 539 (1974), and the Supreme Court of the United States has

indicated that this list of requirements is exhaustive. White v. Indiana Parole Bd., 266 F.3d

759, 768 (7th Cir. 2001) (citing Baxter v. Palmigiano, 425 U.S. 308, 324 (1976)). Therefore,

even if Fingers had complied with the Local Rules, this claim would have been

dismissed because it lacks merit.

       For these reasons, the court:

       (1) DENIES the request to supplement the petition; and

       (2) DIRECTS the clerk to edit ECF 15 to indicate that it is a Proposed Amended

Petition.




                                              2
SO ORDERED on May 16, 2019

                                     /s/ JON E. DEGUILIO
                                 JUDGE
                                 UNITED STATES DISTRICT COURT




                             3
